Case: 2:16-cv-01187-ALM-CMV Doc #: 101 Filed: 09/03/20 Page: 1 of 4 PAGEID #: 1857




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


KIM WECKBACHER,                 :
                                :              Case No. 2:16-cv-01187
         Plaintiff,             :
                                :              JUDGE ALGENON L. MARBLEY
    v.                          :
                                :              Magistrate Judge Vascura
MEMORIAL HEALTH SYSTEM MARIETTA :
MEMORIAL HOSPITAL,              :
                                :
         Defendant.             :

______________________________________________________________________________

LYNNETT MYERS and CAROL BUTLER, :
                                :              Case No. 2:17-cv-00438
         Plaintiffs,            :
                                :              JUDGE ALGENON L. MARBLEY
    v.                          :
                                :              Magistrate Judge Vascura
MEMORIAL HEALTH SYSTEM MARIETTA :
MEMORIAL HOSPITAL               :
                                :
         Defendant.             :

______________________________________________________________________________

JOSHUA BOOTH,                   :
                                :              Case No. 2:17-cv-00439
         Plaintiff,             :
                                :              JUDGE ALGENON L. MARBLEY
    v.                          :
                                :              Magistrate Judge Vascura
MEMORIAL HEALTH SYSTEM MARIETTA :
MEMORIAL HOSPITAL               :
                                :
         Defendant.             :

______________________________________________________________________________


                               OPINION & ORDER



                                        1
Case: 2:16-cv-01187-ALM-CMV Doc #: 101 Filed: 09/03/20 Page: 2 of 4 PAGEID #: 1858




                                      I. INTRODUCTION

       This matter is before the Court on Plaintiffs Kim Weckbacher, Lynnett Myers, Carol

Butler, and Josh Booth’s Motion Opposing the Imposition of Costs. Doc. 99. For the reasons set

forth below, the Court GRANTS Plaintiffs’ Motion [#99].

                                      II. BACKGROUND

       On November 20, 2019, a unanimous jury entered a verdict in favor of Defendant Marietta

Memorial Hospital and against Plaintiffs Kim Weckbacher, Lynnett Myers, Carol Butler, and Josh

Booth on their claims for Retaliation under the Fair Labor Standards Act and claims for Tortious

Interference with a Business Relationship under Ohio law. On December 27, 2019, Defendant, as

the prevailing party, filed a Motion to Approve its Bill of Costs, seeking reimbursement of

$16,151.76 in fees and costs. On July 1, 2020, the Clerk of Court entered an Order awarding the

entirety of Defendant’s fees and costs. Plaintiffs have now filed a Motion opposing that award.

                                  III. LAW AND ANALYSIS

       Plaintiffs oppose the imposition of fees and costs on four grounds: (1) the award poses a

financial burden; (2) their lawsuit was brought in good faith; (3) this was a close case; and (4)

awarding fees and costs would have a chilling effect on future litigation.

       Federal Rule of Civil Procedure 54(d) provides that, “[u]nless a federal statute, these rules,

or a court order provides otherwise, costs—other than attorney’s fees—should be allowed to the

prevailing party.” Fed. R. Civ. P. 54(d)(1). Importantly, “where a prevailing party requests costs

under Rule 54(d), it is incumbent upon the unsuccessful party to show circumstances sufficient to

overcome the presumption favoring an award of [those costs].” Williams v. Gen. Elec. Co., 2006

WL 8442088, at *2 (S.D. Ohio May 15, 2006) (Marbley, J.) (quoting Goostree v. Tennessee, 796

F.2d 854, 863-64 (6th Cir. 1986)) (internal quotations omitted). The Sixth Circuit has identified



                                                 2
Case: 2:16-cv-01187-ALM-CMV Doc #: 101 Filed: 09/03/20 Page: 3 of 4 PAGEID #: 1859




four circumstances in which the denial of fees and costs may be a proper exercise of a district

court’s discretion: (1) circumstances in which taxable expenditures are “unnecessary and

unreasonably large”; (2) cases in which the prevailing party should be penalized for unnecessarily

prolonging trial or for injecting unmeritorious issues; (3) cases where the prevailing party’s

recovery is so “insignificant that the judgment amounts to a victory for the defendant”; and (4)

cases that are “close and difficult.” Id. (citing White & White, Inc. v. Am. Hosp. Supply Corp., 786

F.2d 728, 730 (6th Cir. 1986)).

       Here, Plaintiffs have met their burden of overcoming Rule 54(d)’s presumption favoring

an award of fees and costs. First, the Court finds that the financial hardship Plaintiffs face weighs

heavily against an award of fees and costs. We are in the midst of an unprecedented pandemic

that has resulted in millions of out-of-work Americans. All four Plaintiffs, who are nurses in an

overwhelmed medical industry, have submitted declarations attesting that they are the sole wage

earners for their families. See Docs. 99-1, 99-2, 99-3, 99-4. Further, two of the Plaintiffs have

children with special needs, which requires expensive medical treatment. See Docs. 99-1, 99-3.

Imposing $16,151.76 in fees and costs on these families at this time could push them over the brink

of financial collapse. See Singleton v. Smith, 241 F.3d 534, 539 (6th Cir. 2001) (“Although the

ability of the winning party to pay his own costs is irrelevant, another factor weighing in favor of

denying costs is the indigency of the losing party.”) (internal citations omitted).

       Second, the Court finds that the good faith with which Plaintiffs pursued this case, coupled

with the closeness of the case, also weighs against an award of fees and costs. White & White, 786

F.2d at 730, 733 (“An example of a relevant but insufficient basis for denying costs is the good

faith a losing party demonstrates in filing, prosecuting or defending an action.”) (“The case was

not a simple one and we find that . . . the district court acted properly in considering the length and



                                                  3
Case: 2:16-cv-01187-ALM-CMV Doc #: 101 Filed: 09/03/20 Page: 4 of 4 PAGEID #: 1860




difficulty of the case as a factor in denying costs to AHSC.”). The good-faith basis behind

Plaintiffs’ lawsuit is evidenced by the fact that this case survived summary judgment. And,

although employment discrimination is not a complex area of law, this was by no means a simple

case to litigate. To the contrary, this was a condensed action involving four Plaintiffs who all

asserted different factual bases for their claims. Because of the extensive factual record, this case

took seven days to litigate at trial.        Consequently, the jury had the difficult task of

compartmentalizing the circumstances surrounding each Plaintiffs’ cause of action, so as not to

conflate the issues presented. Id. at 732-33 (“The closeness of a case is judged not by whether one

party clearly prevails over another, but by the refinement of perception required to recognize, sift

through and organize relevant evidence, and by the difficulty of discerning the law of the case.”).

Given the good faith in which Plaintiffs pursued this action, the closeness of this case, and the

financial hardship that would ensue absent relief, the Court finds that Plaintiffs have rebutted the

presumption in favor of imposing fees and costs under Rule 54(d).1

                                       IV. CONCLUSION

       For the reasons stated herein, the Court GRANTS Plaintiffs’ Motion Opposing the

Imposition of Costs [#99].

       IT IS SO ORDERED.

                                                                                     _
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 3, 2020


1
  As an aside, however, the Court rejects Plaintiffs’ suggestion that imposing costs would have a
chilling effect on future litigation. See Williams, 2006 WL 8442088, at *5 (“Plaintiff’s contention
that awarding costs to Defendant would prevent prospective plaintiffs from bringing similar . . .
discrimination claims does not rebut the Rule 54(d) presumption that a prevailing party is entitled
to its costs.”).

                                                 4
